Exhibit 10.02

 

RESTRICTED SHARES AWARD AGREEMENT

 

This Restricted Shares Award Agreement (the “Award Agreement”), made as of the
21st day of February, 2006 (the “Grant Date”), between Apex Silver Mines
Limited, a Cayman Islands corporation (“Apex”), and Keith R. Hulley
(“Mr. Hulley”).

 

WHEREAS, Apex desires to encourage and enable Mr. Hulley to acquire a
proprietary interest in Apex through the ownership of Apex’s ordinary shares,
par value US$0.01 per share (the “Ordinary Shares”) pursuant to the terms and
conditions of the Apex Silver Mines Limited 2004 Equity Incentive Plan (the
“Plan”) and this Award Agreement.  Such ownership will provide Mr. Hulley with a
more direct stake in the future of Apex and encourage Mr. Hulley to continue to
serve as a Director of Apex.

 

1.             Grant of Restricted Shares.

 

1.1           The Company hereby grants to Mr. Hulley 20,000 restricted Ordinary
Shares (the “Restricted Shares”) on the terms and conditions set forth in this
Award Agreement.

 

1.2           Mr. Hulley’s rights with respect to the Restricted Shares shall
remain forfeitable at all times prior to the dates set forth below (each a 
“Lapse Date”):

 

Number of Shares

 

Lapse Date

5,000

 

February 21, 2007

5,000

 

February 21, 2008

5,000

 

February 21, 2009

5,000

 

February 21, 2010

 

1.3           This Award Agreement shall be construed in accordance with, and
subject to, the terms of the Plan.  For purposes of this Award Agreement, all
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Plan.

 

2.             Rights of Participant.

 

2.1           Except as provided in Section 2.2, Section 6 and otherwise in this
Award Agreement, Mr. Hulley shall be entitled, at all times on and after the
Grant Date, to exercise all rights, powers and privileges of a shareholder with
respect to the Restricted Shares (whether or not the restrictions thereon shall
have lapsed), other than those Restricted Shares which have been forfeited
pursuant to Section 3.2 hereof.

 

2.2           Prior to the earlier of the Lapse Date or the Accelerated Lapse
Date (as defined below in Section 3.1), Mr. Hulley shall not be entitled to
transfer, sell, pledge, encumber, hypothecate or assign the Restricted Shares
(collectively, the “Transfer Restrictions”).

 

--------------------------------------------------------------------------------


 

3.             Lapse of Restrictions.

 

3.1           The Transfer Restrictions and all other restrictions with respect
to the Restricted Shares shall lapse, and such Restricted Shares shall become
fully nonforfeitable on the earlier of the following dates:

 

(a)           the applicable Lapse Date, provided Mr. Hulley continues to serve
as a director of Apex until such Lapse Date; or

 

(b)           the date (the “Accelerated Lapse Date”) of Mr. Hulley’s
termination of service as a director of Apex (i) as the result of Mr. Hulley’s
death or Disability, (ii) as the result of Mr. Hulley’s removal as a director of
Apex without cause or his failure to be reelected as a director of Apex by Apex
Shareholders, or (iii) in anticipation or as the result of a Change in Control
as provided in Section 4.

 

3.2           Upon the termination of Mr. Hulley’s service as a director of Apex
prior to a Lapse Date, other than as provided in Section 3.1(b), the Restricted
Shares with respect to which the Transfer Restrictions have not yet lapsed shall
be forfeited and automatically transferred to and reacquired by Apex at no cost
to Apex, and neither Mr. Hulley nor his heirs, executors, administrators or
successors shall have any right or interest in the Restricted Shares.

 

4.             Change of Control.  Upon the occurrence of a Change of Control,
the Transfer Restrictions and all other restrictions shall lapse, the Restricted
Shares shall become fully nonforfeitable, and the Board shall have the power and
discretion to provide for modification of this award of Restricted Stock in
accordance with the Plan.  The provisions of this Section 4 shall not apply to
any transaction undertaken for the purpose of reincorporating Apex under the
laws of another jurisdiction, if such transaction does not materially affect the
beneficial ownership of Apex’s capital stock.

 

5.             Escrow and Delivery of Shares.

 

5.1           Certificates representing the Restricted Shares shall be issued in
the name of Mr. Hulley and held by Apex in escrow and shall remain in the
custody of Apex until (i) their delivery to Mr. Hulley or his estate as set
forth in Section 5.2, or (ii) their forfeiture and transfer to Apex as set forth
in Section 3.2.

 

5.2           Certificates representing the Restricted Shares shall be delivered
to Mr. Hulley as soon as practicable following the Lapse Date or Accelerated
Lapse Date, provided that Mr. Hulley has satisfied all applicable tax
withholding requirements with respect to the Restricted Shares.

 

(a)           If the Accelerated Lapse Date occurs as a result of Mr. Hulley’s
death, certificates representing the Restricted Shares shall be delivered to
Mr. Hulley’s estate as soon as practicable following Apex’s receipt of an
official death certificate or other evidence of death acceptable to Apex,
provided that Mr. Hulley’s estate has satisfied all applicable tax withholding
requirements with respect to the Restricted Shares.

 

2

--------------------------------------------------------------------------------


 

6.             Dividends; Voting Rights.

 

6.1           All dividends declared and paid by Apex on Restricted Shares shall
be held by Apex in escrow for the account of Mr. Hulley.  Dividends so held
shall not bear interest.  Upon the earlier of the Lapse Date or the Accelerated
Lapse Date, the dividends shall be paid to Mr. Hulley or his estate, as the case
may be.  Upon the forfeiture of the Restricted Shares pursuant to Section 3.2,
all related dividends shall also be forfeited.

 

6.2           Mr. Hulley shall not have the right to vote all or any portion of
the Restricted Shares until the earlier of the applicable Lapse Date or the
Accelerated Lapse Date.

 

7.             Adjustments Upon Recapitalization.  If, by reason of a
recapitalization or other change in corporate or capital structure, Mr. Hulley
shall be entitled to new, additional or different shares of stock or securities
of Apex or any successor Company or entity or other property pursuant to
Section 11 of the Plan, such new, additional or different shares or other
property shall thereupon be subject to all of the conditions and restrictions
which were applicable to the Restricted Shares immediately prior to such
recapitalization or other change in corporate or capital structure.

 

8.             Withholding of Taxes.  If Mr. Hulley makes an election under
Section 83(b) of the Code with respect to the grant of Restricted Shares, the
grant of the Restricted Shares shall be conditioned upon the prompt payment by
Mr. Hulley to Apex of an amount equal to the applicable federal, state and local
income taxes and other amounts required by law to be withheld (the “Withholding
Taxes”) in connection with such election.  If Mr. Hulley does not make an
election under Section 83(b) of the Code with respect to the grant of Restricted
Shares, Mr. Hulley shall pay to Apex the Withholding Taxes upon the earlier of a
Lapse Date or Accelerated Lapse Date.  The delivery of the Restricted Shares and
related dividends shall be conditioned upon the prior payment of the applicable
Withholding Taxes.

 

The Company shall have the right to require Mr. Hulley or Mr. Hulley’s
beneficiaries or legal representatives to remit to Apex an amount sufficient to
satisfy any Cayman Islands or United States federal, state and local withholding
tax requirements.  Whenever payments under the Plan or this Award Agreement are
to be made to Mr. Hulley in cash, such payments shall be net of any amounts
sufficient to satisfy all applicable taxes, including without limitation, all
applicable Cayman Islands or United States federal, state and local withholding
tax requirements to be withheld or submitted by Apex concerning such payments. 
The Board may, in its sole discretion, permit Mr. Hulley to satisfy the
withholding obligation either by (i) surrendering Ordinary Shares owned by
Mr. Hulley or (ii) having Apex withhold from Ordinary Shares otherwise
deliverable to Mr. Hulley.  Ordinary Shares surrendered or withheld shall be
valued at their Fair Market Value, as defined in the Plan as of the date on
which income is required to be recognized for income tax purposes.

 

9.             Modification of Award Agreement.  Except as set forth in the Plan
and in this Award Agreement, this Award Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

 

3

--------------------------------------------------------------------------------


 

10.          Plan Controlling.  This Award Agreement is intended to conform in
all respects with the requirements of the Plan.  Inconsistencies between the
requirements of this Award Agreement and the Plan shall be resolved according to
the terms of the Plan.  Mr. Hulley acknowledges receipt of a copy of the Plan.

 

11.          Severability.  Should any provision of this Award Agreement be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Award Agreement shall not be affected
by such holding and shall continue in full force and effect in accordance with
their terms.

 

12.          Governing Law.  This Award Agreement and all rights arising
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Colorado.

 

13.          Successors in Interest.  This Award Agreement shall inure to the
benefit of and be binding upon any successor to Apex and upon Mr. Hulley’s
heirs, executors, administrators and successors.

 

 

APEX SILVER MINES LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey G. Clevenger

 

 

 

Name:

  Jeffrey G. Clevenger

 

 

Title:

  President and Chief Executive Officer

 

 

 

 

 

 

MR. HULLEY

 

 

 

 

 

 

 

 

 

 

/s/ Keith R. Hulley

 

 

 

Name:

  Keith R. Hulley

 

4

--------------------------------------------------------------------------------